DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the claim recites a conical section.  However, the parent claim is directed toward the piston of Fig. 3, while conical sections are disclosed separately in Figs. 4 and 5.  The applicant has not demonstrated possession as of the time of filing of a non-linearly curved profile of a piston in combination with a conical section.  Accordingly this is considered to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is insufficient antecedent basis for the limitation of “the conical section”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0251366 to Kuroyanagi et al. (Kuroyanagi hereinafter) in view of Ivantysynova et al. (Ivantysynova).
Regarding claim 1, Kuroyanagi teaches a piston pump (1) comprising a piston (51) having a running surface portion (adjacent 132b) and a housing (11) having a working chamber (14) delimited by the piston and a guide element (13) arranged and configured to guide the running surface portion of the piston.  Kuroyanagi does not teach that the running surface portion of the piston tapers non-linearly in cross-section toward an end of the piston facing the working chamber thereby providing a convex crowned outer contour.  Ivantysynova teaches another piston pump generally, and particularly teaches that a piston may have a “barrel-shape” as shown in Fig. 2 which has a running surface portion (54) which tapers non-linearly to form a convex crowned outer contour (from apex to left end in Fig. 2).  Ivantysynova teaches that this configuration reduces energy dissipation in the piston/cylinder gap (paragraph 29) over a wide range of operating parameters.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a convex crowned outer contour as taught by Ivantysynova to the running surface portion of Kuroyanagi in order to reduce energy dissipation therein.
Regarding claim 4, Kuroyanagi teaches that the running surface portion has a circular cylindrical portion (512) and a conical portion (between 515 and running surface portion adjacent 132b) with the circular cylindrical portion arranged on the side of the conical portion facing away from the working chamber (14).
Regarding claim 6, Kuroyanagi teaches a circular-cylindrical surface (132b) on which the piston is guided with its running surface portion.
Regarding claim 7, Kuroyanagi teaches that the guide element is a bushing adjacent to an interior wall (111b) of the housing of the pump.
Regarding claim 8, alternatively, Kuroyanagi is considered to teach that the guide element is a part of the housing (11) and therefore its inner circumferential surface is of the housing.
Regarding claim 9, Kuroyanagi teaches a high pressure fuel pump (see paragraph 23).
Regarding claim 10, Kuroyanagi teaches a compression portion (515 and circular cylindrical surface axially adjacent thereto) and a conical shoulder extending from the running surface portion to the compression portion, the shoulder tapering in cross-section toward the end of the piston facing the working chamber.
Response to Arguments
Applicant’s arguments, see page 4, filed 20 July 2022, with respect to the rejection(s) of claim(s) 1, 4 and 6-10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuroyanagi and Ivantysynova as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        18 October 2022